Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 02/05/2021 that has been entered and made of record. Applicant has amended independent claims with allowable subject matter as outlined in final office action dated 12/8/2020.
Response to after Non-Final
2.	Claim 1, 7, 10, 11 and 17 are currently amended. Claims 6 and 16 are cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter
3.	Claims 1-5, 7-15 and 17-19 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 10 and 11 are allowable because prior art fails to 
teach or suggest, either alone or in combination, annotating a plurality of chat logs to identify user intent in question-answer pairs; training a classifier, using the plurality of annotated chat logs, to identify user intent in automated conversations; forming chat flows, using the plurality of annotated chat logs, that .
5.	Claims 2-6 and 7-9 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for automating user interaction of claim 10.
6.	Claims 12-15 and 17-19 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim11 as the system for automating user interaction of claim 11.

7.	The closet prior art of Giuseppe Di Fabbrizio (US 2012/0253825) in view of Josie C Brunner (US 2009/0055355) and in further view of  Nikhil Londhe (US 2019/0260694) in further view of K.J. Stillabower (US2017/0331772) teaches method and system for computer-implemented method and system but further fails to teach  annotating a plurality of chat logs to identify user intent in question-answer pairs; training a classifier, using the plurality of annotated chat logs, to identify user intent in automated conversations; forming chat flows, using the plurality of annotated chat logs, that provide responses to user statements based on identified user intent, including merging chat flows that represent individual chat logs of the plurality of annotated chat logs into a branching chat flow; and conducting an automated conversation with a user, using the chat flows and the classifier, to provide automated responses to user statements.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Paige Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677